Citation Nr: 0516136	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The veteran served on active duty from November 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In September 2002, the veteran was afforded a personal 
hearing before the undersigned Veterans Law Judge of the 
Board.

In October 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  Low back disease or injury was not manifest in service 
and is unrelated to service.  

2.  Arthritis of the spine was not manifest within one year 
of separation from service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the March 2001 rating decision was 
promulgated did the AOJ, in March 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should give VA 
enough information about his records so VA could request 
them.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the veteran submitted additional records after the March 2004 
notice letter.  The claimant was also afforded VA 
examinations for his back disability in March 2002 and April 
2003.  A supplemental statement of the case was issued in 
April 2005, and at that time, the veteran was told that he 
had more time to submit information and evidence.  The 
timing-of-notice error was sufficiently remedied by the 
process carried out after the March 2004 VCAA letter so as to 
provide the claimant with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  The timing-of-notice error was thus nonprejudicial in 
this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Private medical records and March 2002 and April 
2003 VA examination reports are of record.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual background

Service medical records make no mention of back disease, 
injury, or disability.  They show that the veteran served on 
the U.S.S. Ault from April 1953 to October 1955 and that upon 
transfer to the Naval Air Station in Norfolk, Virginia, in 
October 1955, he had medical observation for albuminuria 
after it was determined, during the course of his discharge 
examination, that he had had albuminuria on 3 occasions.  A 
service separation examination later that month revealed a 
normal clinical evaluation of the spine, lower extremities, 
and neurologic system.  The section of the examination report 
which is for notes and significant or interval history, 
reports that the veteran was informed of a bureau of medicine 
instruction.  The examiner indicated that no defects and 
diagnoses were noted.

Private X-rays from April 1957 are of record.

A December 1977 report from Dr. Root states that he had 
treated the veteran since June 1976 and that past history 
revealed that in 1956, he had had a successful fusion 
performed in the lower back, a revision of the fusion in 
1974, and a third operation in September 1975.  Although the 
veteran tried to return to work after the third operation, he 
could not do so.  X-rays revealed an area of pseudoarthrosis 
of the spine.  In September 1976, a myelogram was normal and 
later that month, repair of the pseudoarthrosis with bone 
graft in the iliac crest was performed.  Thereafter, his 
symptoms continued and he was unable to return to normal 
activities.  Further X-rays and tomograms revealed a 
pseudoarthrosis in the lower lumbar region and a fifth 
operation was performed in January 1977.  By December 1983, 
the veteran had had 7 lower procedures according to Dr. 
Krauss.  

Essentially, the veteran asserts, in his June 1999 statement 
and his September 2002 hearing before the undersigned, that 
he injured his back in service aboard the U.S.S. Ault in late 
1954, was treated for it at that time in the sick bay, and 
then was sent over to the naval operations base to see a 
doctor when they got back to port.  He reported that the 
injury happened when he was on the deck securing 10 stages 
that broke loose from the top of a boat locker.  As he was 
bending down, the stages hit him hard across his lower back.  
In August 1999, J.P. indicated that he was aboard the U.S.S. 
Ault when they carried the veteran down and put him in his 
bunk, that the veteran was in agony at the time, and that he 
always complained about having lower back pain and was never 
the same after the accident.  J.P. had heard at the time that 
the veteran had been on the deck securing gear when a stage 
fell and hit him across his lower back.  In a subsequent 
statement, the veteran reported that Dr. Lepree performed 
fusions on his spine in 1957, 1974, and 1975, and that he is 
deceased.  In May 2001, the veteran stated that April 1957 
X-rays he sent showed bone separation at the base of his 
spine, caused when the stage fell and hit him across his 
lower back on the U.S.S. Ault.

In August 2001, Dr. Holtzman interpreted 1957 films of the 
veteran's lumbosacral spine.  The veteran had told him that 
he had been struck across the low back by a large wooden 
plank toward the end of his service, and that it injured his 
low back.  Ultimately, in 1957, the veteran had had some 
films taken of his low back which revealed a spina bifida 
occulta of the 5th lumbar vertebra.  Dr. Holtzman personally 
reviewed the films and they clearly show the spina bifida 
occulta of the 5th lumbar segment.  Dr. Holtzman stated that 
it was theoretically possible for spina bifida occulta, as a 
preexisting lesion, to have been worsened by the injury the 
veteran described.  Basically, it appeared that the accident 
onboard ship was apparently the cause of his low back 
problem, which had not been solved by multiple surgeries.  

In September 2001, Dr. Collins reported that the veteran 
explained a history of a traumatic back injury while on 
active duty in the service.  

One VA examiner in March 2002 reported that the veteran 
stated that he had a back injury in service in the Korean War 
and that following the back injury, he started to get severe 
lower back pain.  The diagnoses were status post spinal 
surgery and lumbar fusion surgery; spina bifida occulta; and 
lumbar spinal stenosis.  

Another VA examiner in March 2002 reported that the veteran 
was on deck on a ship and was hit by a 2x10 stage plank in 
late 1954.  He said he was seen for medical attention on the 
ship and there were no X-rays done and that he was off duty 
for a while and then returned to light duty but his back was 
never the same.  He said he was hospitalized for 5 days prior 
to discharge to be checked out.  The VA examiner obtained 
X-rays and stated that the results were status post surgical 
changes involving L2 through L5 vertebral bodies with 
pseudoarticulation formation noted at L1-2.  The examiner 
stated that the clinical significance of Dr. Holtzman's 
interpretation of X-ray from 1957, regarding diagnosis of 
spina bifida, was questionable.  Of note in the veteran's 
claims folder were Dr. Root's operative reports of 1979 and 
1982 which do not mention or address spina bifida.  The 
diagnosis was status post traumatic injury lower back as per 
patient; status post multiple spinal surgeries with post-
surgical radiographic changes; chronic low back pain with 
spasm; limited range of motion of the lumbosacral spine; and 
clinical findings consistent with radiculopathy (weakness and 
decreased sensation).

In April 2003, a VA examiner reviewed the veteran's claims 
folder.  He reported that it contained an X-ray film of the 
lumbar spine, which showed a scoliosis of 4 degrees.  There 
was a lumbarized S1 vertebral body with absent spinous 
process.  There was a very questionable spina bifida occulta 
since there was no gap between the lamina but instead there 
was a slight irregularity in the midline.  He found no 
mention of trauma to the back in the service medical records.  
He reported that the veteran claimed that he was struck in 
the back by a 40-pound stage onboard ship.  He noted that the 
veteran claimed albuminuria but multiple testing did not 
sustain this.  The VA examiner stated that a lumbar scoliosis 
was completely insignificant and required no treatment.  He 
stated that spina bifida occulta was a very common congenital 
condition that does not produce symptoms and requires no 
treatment.  He reported that the veteran did not even have a 
true spina bifida occulta.  He reported that no statement 
could be found in the record that X-rays revealed bone 
changes in the spine consistent with trauma.  Therefore, at 
worst, the blow from the plank caused a contusion of the soft 
tissues of the back and the low back sprain if the veteran 
twisted his back suddenly as a reaction to the pain.  He 
stated that the veteran's present back condition was at most 
5% due to the service-connected injury onboard a ship if it 
truly happened.  He stated that the other 95% was due to the 
initial surgery and attempts to rectify it.  He stated that 
the initial surgery was not justified or caused by the 
service-connected injury.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Analysis

The veteran has appealed the denial of service connection for 
low back disorder.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board notes that in June 1999, the veteran stated that in 
late 1954, he was treated in service for a back injury.  
Reports of such treatment, mentioning a back injury, are not 
of record.  Service medical records have been incorporated 
into his claims folder.  The United States Court of Appeals 
for Veterans Claims ("Court") has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Both the veteran and J.P., as laypersons, are capable of 
indicating that he injured his back in service.  However, 
there is a conflict in the evidence as to whether the veteran 
injured his back in service.  While there are recent reports 
of a back injury in service, the preponderance of the 
evidence indicates that there was no back injury in service.  
The veteran states that he was treated for a back injury at 
sick bay on the U.S.S. Ault, and that he received treatment 
at the naval operations base when they got back to port.  
However, no service medical records showing a back injury are 
of record.  Instead, after his duty onboard the U.S.S. Ault 
ended, he was observed for albuminuria at the Naval Air 
Station in Norfolk, Virginia.  No back disease, injury, or 
disability was reported.  Furthermore, there was no 
significant or interval history noted on service separation 
examination in October 1955.  His clinical evaluations were 
normal and no defects and diagnoses were noted.  

He filed a claim for pension for a back disability in August 
1976 and did not indicate that it began in service or that he 
had been treated for back problems in service or that Dr. 
Lepree had treated him shortly after service.  Additionally, 
none of the pre-1999 records report a history of an injury in 
service.  Even the December 1977 report from Dr. Root, which 
mentions a successful fusion in 1956, fails to report an 
in-service back injury.  The service medical records and the 
silence of the record for an assertion of an in-service back 
injury until he filed his claim in 1999 are more probative 
than the recent reports of such an injury.  While health care 
providers have recently reported a back injury in service, 
their reports are based on the veteran's history.  As such, 
their reports are no more probative than the veteran's 
history.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Therefore, the Board concludes that there was no back injury 
in service. 

Furthermore, back disease is not shown in service and is 
unrelated to service.  Service medical records do not report 
back disease, the separation examination showed that the 
spine, lower extremities, and neurologic system were normal, 
and arthritis is not shown within 1 year of service 
separation.  While Dr. Holtzman in August 2001 insinuated 
that spina bifida occulta was present before the in-service 
back injury, there is no credible evidence of a superimposed 
pathology during service upon this congenital defect.  
38 C.F.R. § 3.303.  Service medical records are silent, and 
the separation examination was normal.

Accordingly, service connection for low back disorder is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).




ORDER

Entitlement to service connection for low back disorder is 
denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


